633 So. 2d 561 (1994)
Eldridge A. McCRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3219.
District Court of Appeal of Florida, Fourth District.
March 16, 1994.
Eldridge A. McCray, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Patricia Ann Ash, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse the trial court's summary denial of appellant's motion to correct his illegal sentence made pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. The order of summary denial should have contained those portions of the record necessary to support the trial court's order. The state's supplementation of the order with portions of the record is insufficient to support the trial court's summary denial. See Kendall v. State, 619 So. 2d 515 (Fla. 4th DCA 1993) and McGrady v. State, 591 So. 2d 270 (Fla. 4th DCA 1991).
Accordingly, we remand to the trial court with instructions to attach those portions of the record supporting its order.
REVERSED AND REMANDED.
DELL, C.J., and GUNTHER and KLEIN, JJ., concur.